DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is a response to U.S. Patent Application No. 16/934,241 filed on 07/21/2020 in which Claims 1 – 9 were filed for examination.

Status of the Claims
Claims 1 – 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, Claims 1 – 4 and 6 – 9 are rejected under 35 U.S.C. 102(a)(1) and Claim 5 is rejected under 35 U.S.C. 103.

Examiner Note
 	The Examiner cites particular columns, line numbers and/or paragraph numbers in the references as applied to the claims below for the convenience of the Applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.  

Title of the Invention
37 C.F.R. 1.72(a) states:  "The title of the invention may not exceed 500 characters in length and must be as short and specific as possible" (emphasis added).  Thus, the title of the invention is not sufficiently descriptive.  A new title is required that is more clearly and more specifically indicative of the invention to which the claims are directed. 

Specification
The Abstract should be an adequate, clear and concise statement of the technical disclosure of the patent application. Also, the Abstract should include that which is new in the art to which the invention pertains.  Additionally, as expressly stated in 37 C.F.R. 1.72(b), the purpose of the Abstract is to enable the reader thereof to quickly determine, from a cursory inspection, the nature and gist of the technical disclosure.
The Abstract of the disclosure for the present application is objected to because it fails to satisfy these guidelines.    
Correction is required.  See MPEP § 608.01(b).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “an acquisition unit configured to acquire…”, and “an inferring unit configured to infer…” in claim 1, “an output unit configured to output …” in claim 3, “a selection unit configured to select …” in claim 5” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
Therefore, Claim 1 is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
 	Due to at least their dependency upon Claim 1, Claims 2 – 8 are also indefinite and rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112, sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112, sixth paragraph.
Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claims 1 – 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “if a string of characters immediately preceding or following the first character contains the second character, the inferring unit infers that the first character belongs to a language that is the one of the plurality of languages to which the second character belongs”. This claim language is unclear because it includes conditional language. The claim executes only “if” a string of characters immediately preceding or following the first character contains the second character. However, if not string of characters are immediately preceding or following the first character, then no infers of language is require. 
For purposes of examination, the examiner is interpreting the claim as having the string of characters. 
Claim 8 and 9 recites similar Claim language as Claim 1, thus Claims 8 and 9 are also indefinite.
Due to at least their dependency upon Claim 1, Claims 2 – 7 are also indefinite.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 4 and 6 – 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zaric et al. (US 2014/0257789) (hereinafter, Zaric).

Regarding Claim 1, Zaric teaches an information processing device comprising:
an acquisition unit configured to acquire a first character used commonly in a plurality of languages (Zaric in 0076 – 0077 and Fig. 14, teaches that at operation 1410 a fixed format document 106 having CJK characters is received for analysis and for detection of an Asian language for a font and for reconstructing the fixed format document 106 into flow format document 108. The method 1400 may proceed to operation 1415, where each font used in a paragraph 1300 is detected and extracted. The number of Japanese characters 1202A, 1202B, Korean characters 1202C, 1202D, ; and 
an inferring unit configured to infer to which one of the plurality of languages the first character belongs based on a second character used only in one of the plurality of languages (Zaric in par 0044, teaches that Unicode values may be associated with each character of a language, the Unicode values falling within a range specific to the language or a range shared amongst several languages. Zaric in par 0073 and Fig. 12, further teaches that a range of Unicode values specific to the Japanese language may include Unicode values U+3040 – U+309F (hiragana) 1202A and U+30A0 – U+30FF (katakana) 1202B. The table as shown in figure 2, shows the language specific ranges for Japanese and Korean and the shared rages between CJK characters.
Zaric in par 0077 and Fig. 14, further teaches that the number of Japanese characters 1202A, 1202B, Korean characters 1202C, 1202D, other CJK characters 1204A, 1204B, 1204C, and non-CJK characters in the paragraph 1300 may be detected and counted at operation 1420. For example, Unicode values for a character may be detected, and a language type for each character may be assigned. For each font, numerical values of each character type may be calculated by aggregating appropriate numbers from each paragraph 1300 in which that particular font was used. At operation 1430, the ratio of CJK characters for a font may be compared with a threshold value extracted from a training set. Zaric in par 0078 - 0079 and Fig. 14, further teaches that If a font is determined to be a CJK font, the method 1400 may proceed to operation 1440, where a ratio of Japanese characters 1202A, 1202B (language specific range) in the , wherein 
if a string of characters immediately preceding or following the first character contains the second character, the inferring unit infers that the first character belongs to a language that is the one of the plurality of languages to which the second character belongs (Zaric in par 0044, teaches that Unicode values may be associated with each character of a language, the Unicode values falling within a range specific to the language or a range shared amongst several languages. Zaric in par 0073 and Fig. 12, further teaches that a range of Unicode values specific to the Japanese language may include Unicode values U+3040 – U+309F (hiragana) 1202A and U+30A0 – U+30FF (katakana) 1202B. The table as shown in figure 2, shows the language specific ranges for Japanese and Korean and the shared rages between CJK characters. Zaric in par 0077 and Fig. 14, further teaches that the number of Japanese characters 1202A, 1202B, Korean characters 1202C, 1202D, other CJK characters 1204A, 1204B, 1204C, and non-CJK characters in the paragraph 1300 may be detected and counted at operation 1420. For example, Unicode values for a character may be detected, and a language type for each character may be assigned. For each font, numerical values of each character type may be calculated by aggregating appropriate numbers from each paragraph 1300 in which that particular font was used. At operation 1430, the ratio of CJK characters for a font may be compared with a threshold value extracted from a training set. Zaric in par 0078 - 0079 and Fig. 14, further teaches that If a font is determined to be a CJK font, the method 1400 may proceed to operation 1440, 

Regarding Claim 2, Zaric teaches the limitations contained in parent Claim 1. Zaric further teaches:
wherein the acquisition unit acquires a CJK unified ideograph as the first character, and the inferring unit infers to which one of languages, Chinese, Japanese, and Korean, the first character belongs (Zaric in 0076 – 0077 and Fig. 14, teaches that at operation 1410 a fixed format document 106 having CJK characters is received for analysis and for detection of an Asian language for a font and for reconstructing the fixed format document 106 into flow format document 108. The method 1400 may proceed to operation 1415, where each font used in a paragraph 1300 is detected and extracted. The number of Japanese characters 1202A, 1202B, Korean characters 1202C, 1202D, other CJK characters 1204A, 1204B, 1204C, and non-CJK characters in the paragraph 1300 may be detected and counted at operation 1420). 

Regarding Claim 3, Zaric teaches the limitations contained in parent Claim 1. Zaric further teaches: 
further comprising 
an output unit configured to output numerical values based on character counts for characters belonging to each of languages relative to a character count for all characters contained in a document after the inferring unit infers the language to which the first character belongs (Zaric in par 0077 and Fig. 14, further teaches that the number of Japanese characters 1202A, 1202B, Korean characters 1202C, 1202D, other CJK characters 1204A, 1204B, 1204C, and non-CJK characters in the paragraph 1300 may be detected and counted at operation 1420. For example, Unicode values for a character may be detected, and a language type for each character may be assigned. For each font, numerical values of each character type may be calculated by aggregating appropriate numbers from each paragraph 1300 in which that particular font was used. At operation 1430, the ratio of CJK characters for a font may be compared with a threshold value extracted from a training set. Zaric in par 0078 - 0079 and Fig. 14, further teaches that If a font is determined to be a CJK font, the method 1400 may proceed to operation 1440, where a ratio of Japanese characters 1202A, 1202B (language specific range) in the font may be determined by diving the number of Japanese characters 1202A, 1202B by the total number of CJK characters. If the ratio meets or exceed the threshold value, the font may be determined to be a Japanese font). 

Regarding Claim 4, Zaric teaches the limitations contained in parent Claim 3. Zaric further teaches: 
wherein the output unit identifies a language in the document in accordance with a result of comparison of the numerical values and a prescribed value (Zaric in par 0078 - 0079 and Fig. 14, further teaches that If a font is determined to be a CJK font, the method 1400 may proceed to operation 1440, where a ratio of Japanese characters 1202A, 1202B (language specific range) in the font may be determined by diving the number of Japanese characters 1202A, 1202B by the total number of CJK characters. If the ratio meets or exceed the threshold value, the font may be determined to be a Japanese font). 

Regarding Claim 6, Zaric teaches the limitations contained in parent Claim 1. Zaric further teaches: 
wherein the inferring unit imparts language information representing the inferred language to the first character (Zaric in par 0078 - 0079 and Fig. 14, further teaches that If a font is determined to be a CJK font, the method 1400 may proceed to operation 1440, where a ratio of Japanese characters 1202A, 1202B (language specific range) in the font may be determined by diving the number of Japanese characters 1202A, 1202B by the total number of CJK characters. If the ratio meets or exceed the threshold value, the font may be determined to be a Japanese font. At operation 1450, the font name for the font determined to be a Japanese font may be replaced with a default font for Japanese font). 

Regarding Claim 7, Zaric teaches the limitations contained in parent Claim 1. Zaric further teaches:
wherein the acquisition unit acquires, as the first character, a character that belongs to the plurality of languages, a plurality of character sets for the plurality of languages having common identification information for the character that belongs to the plurality of languages (Zaric in par 0044, teaches that Unicode values may be associated with each character of a language, the Unicode values falling within a range specific to the language or a range shared amongst several languages. Zaric in par 0073 and Fig. 12, further teaches that a range of Unicode values specific to the Japanese language may include Unicode values U+3040 – U+309F (hiragana) 1202A and U+30A0 – U+30FF (katakana) 1202B. The table as shown in figure 2, shows the language specific ranges for Japanese and Korean and the shared rages between CJK characters. Zaric in par 0077 and Fig. 14, further teaches that the number of Japanese characters 1202A, 1202B, Korean characters 1202C, 1202D, other CJK characters 1204A, 1204B, 1204C, and non-CJK characters in the paragraph 1300 may be detected and counted at operation 1420. For example, Unicode values for a character may be detected, and a language type for each character may be assigned. For each font, numerical values of each character type may be calculated by aggregating appropriate numbers from each paragraph 1300 in which that particular font was used. At operation 1430, the ratio of CJK characters for a font may be compared with a threshold value extracted from a training set. Zaric in par 0078 - 0079 and Fig. 14, further teaches that If a font is determined to be a CJK font, the method 1400 may proceed to operation 1440, where a ratio of Japanese characters 1202A, 1202B (language specific range) in the font may be determined by diving the number of Japanese characters 1202A, 1202B by the total number of CJK characters. If the ratio meets or exceed the threshold value, the font may be determined to be a Japanese font). 

Regarding Claim 8, this Claim merely recites a method of controlling an information processing device, the method comprising instructions as similarly recited in Claim 1. Accordingly, Zaric discloses/teaches every limitation of Claim 8, as indicated in the above rejection of Claim 1.

Regarding Claim 9, this Claim merely recites a non-transitory computer-readable recording medium storing a control program causing computer to perform instructions as similarly recited in Claim 1. Accordingly, Zaric discloses/teaches every limitation of Claim 8, as indicated in the above rejection of Claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Zaric in view of Trudeau et al. (US 2019/0124031) (hereinafter, Trudeau).

Regarding Claim 5, Zaric teaches the limitations contained in parent Claim 4. Zaric further teaches:
However, Zaric does not specifically disclose further comprising a selection unit configured to select a natural language processing algorithm capable of handling the identified language from a plurality of natural language processing algorithms. 
Trudeau teaches a program that determines a language from a plurality of languages associated with a message. The program also determines a model from a plurality of models that corresponds to the determined language (See Trudeau’s Abstract). Trudeau in par 0020, teaches that the cloud system may receive a message from a client device. The message includes a sequence of characters and/or graphical symbols (e.g., a string of characters, graphical symbols, etc.). In response, the cloud 
Trudeau in par 0023, teaches that models storage 145 is figured to store language models for different languages.
Trudeau in par 0027 – 0028, further teaches that language detector 130 uses heuristics based on the Unicode character set and n-grams in the message to detect the language associated with the message. Once language detector 130 determines the language associated with the message, language detector 130 sends the determined language and the message to model manager 135 for further processing. Model manager 135 accesses models storage 145 and identifies a language model based on the language associated with the message.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to utilize the teachings as in Trudeau with the teachings as in Zaric in order to identify a language model for processing in response to a determined language as disclosed in Trudeau. The motivation for doing so would have been to provide a method that effectively select a corresponding language for processing of a document (See Trudeau’s par 0039).



Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ARIEL MERCADO/           Primary Examiner, Art Unit 2176